PER CURIAM.
Appellant filed a notice of appeal, pursuant to Florida Rule of Appellate Procedure 9.420(a)(2)(A), on April 10, 2015, seeking review of an order denying post-conviction relief that had been filed with the clerk of the lower tribunal on March 6, 2015, and served March 11, 2015. The time to appeal runs from the date of rendition of the order to be reviewed, Fla. R. App. P. 9.110(b); Fla. R. App. p. 9.141(b)(1), which is the date the order is filed with the clerk, Fla. R. App. P. 9.020(i). Accordingly, appellant’s notice of appeal was not filed within 30 days of rendition of the order denying post-conviction relief and it failed to timely invoke the Court’s jurisdiction.
DISMISSED.
BENTON, CLARK, and MAKAR, JJ., concur.